In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3849
GOTOIMOANA SUMMERS,
                                                  Plaintiff-Appellant,

                                 v.

NANCY A. BERRYHILL, Acting Commissioner of Social Secu-
rity,
                                     Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
            No. 3:15-cv-00118 — Philip P. Simon, Judge.
                     ____________________

       ARGUED MAY 17, 2017 — DECIDED JULY 19, 2017
                ____________________

   Before WOOD, Chief Judge, and MANION and HAMILTON,
Circuit Judges.
    MANION, Circuit Judge. Gotoimoana Summers appeals
from the judgment of the district court affirming the Social
Security Commissioner’s denial of her application for disabil-
ity insurance benefits. We affirm.
2                                                   No. 16-3849

                               I.
    On February 24, 2012, Gotoimoana Summers was fired
from her job as a production-line worker in Elkhart, Indiana.
She applied for disability insurance benefits shortly after-
wards, alleging that she became disabled on the date she was
fired. The Social Security Administration denied the applica-
tion and scheduled a hearing before an administrative law
judge at Summers’s request. Summers attended the hearing
with counsel and testified that she was unable to work be-
cause of headaches, difficulty breathing, atrial fibrillation,
and dizziness with blackouts. She also submitted medical ev-
idence indicating that she suffered from depression, anxiety,
obesity, and sleep apnea. She testified that before her most re-
cent job, she worked for an RV supply company assembling
lightweight parts in an assembly line. Asked to describe a typ-
ical day, Summers replied, “Sometimes, I have bad days.
Sometimes, I don’t think. Sometimes, I get depressed.”
    Summers also made several inconsistent statements dur-
ing the hearing, mostly about her work history and her use of
drugs and alcohol. For instance, she initially testified that she
left work for health reasons but then later admitted that she
was fired. And she retracted her testimony that she had never
used marijuana when the ALJ confronted her with records
documenting her own previous admission to the contrary.
   Toward the end of the hearing, the ALJ asked a Vocational
Expert whether a hypothetical individual who was limited to
No. 16-3849                                                             3

a restricted range of light work 1 could perform any of Sum-
mers’s past jobs. The VE responded that such an individual
could perform Summers’s past job as an assembler, as well as
other jobs (such as inspector and hand packager, photocopy
machine operator, and palletizer) that exist in significant
numbers in the national economy.
    In November 2013, the ALJ issued a written decision con-
cluding that despite her medical impairments, Summers re-
tained the Residual Functional Capacity (RFC) to perform a
substantially limited range of light work, 2 including her past
work as an assembler and the other work identified by the VE.
The ALJ also found that Summers was “not entirely credible”
in light of her repeated inconsistent statements. Ultimately,
the ALJ determined that Summers was not disabled from the
time of her alleged onset date through the date of the ALJ’s
decision.
   The ALJ’s decision was upheld by the Social Security Ap-
peals Council and became the final decision of the Commis-
sioner. Summers appealed the Commissioner’s decision to the




1 Light work is defined as work that “involves lifting no more than 20
pounds at a time with frequent lifting or carrying of objects weighing up
to 10 pounds.” 20 C.F.R. § 404.1567.
2An individual’s RFC is what she can still do despite her limitations. SSR
96-8p.
4                                                     No. 16-3849

district court, and the district court affirmed the Commis-
sioner’s denial of benefits. See 42 U.S.C. § 405(g).
                                II.
    We review the ALJ’s decision to determine whether it ap-
plies the correct legal standard and is supported by substan-
tial evidence. Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010).
Substantial evidence is “such relevant evidence as a reasona-
ble mind might accept as adequate to support a conclusion.”
Id. Our review is deferential; we will not reweigh the evidence
or substitute our judgment for that of the ALJ. Shideler v.
Astrue, 688 F.3d 306, 310 (7th Cir. 2012).
    Summers raises five issues on appeal. She raised the same
issues below, and the district court very ably handled them in
a thorough and lucid opinion. Because Summers has chosen
to ignore the reasoning of the district court’s opinion and in-
stead focus exclusively on the merits of the ALJ’s decision,
we’ll keep our remarks short. See Castile, 617 F.3d at 926 (not-
ing that an appellant who fails to address the district court’s
analysis of the ALJ’s decision engages in a “‘risky tactic,’ espe-
cially … where the district court [] issued a ‘thorough and per-
suasive opinion’”) (quoting White v. Barnhart, 415 F.3d 654, 658
(7th Cir. 2005)).
A. Substantial Evidence Supports the ALJ’s RFC Assess-
   ment
   Summers argues that the ALJ’s RFC assessment is incom-
plete because it fails to include restrictions (like avoiding
moving machinery and sharp objects) that would account for
No. 16-3849                                                   5

the risk of excessive bleeding potentially associated with her
use of blood thinners.
    We conclude that the ALJ’s RFC assessment is supported
by substantial evidence. In a detailed 18-page, single-spaced
decision, the ALJ thoroughly discussed the medical and other
evidence and carefully considered each of Summers’s impair-
ments and related functional deficits. The ALJ then assessed
an RFC limiting Summers to a significantly reduced range of
light work. For example, the ALJ found that Summers was
substantially limited in her ability to push, pull, stand, walk,
climb, crouch, crawl, kneel, sit, balance, and stoop; that she
could perform only simple, repetitive tasks in a low-stress, so-
cially undemanding work environment; and that she had to
avoid concentrated exposure to humidity, extreme tempera-
tures, and irritants such as fumes, odors, dust, gas, and chem-
icals. These limitations generously account for the functional
limitations that could reasonably be expected to result from
Summers’s medical impairments. Summers offered no evi-
dence that her use of blood thinners put her at risk of hemor-
rhaging or otherwise necessitated additional functional re-
strictions beyond those already incorporated in the RFC. We
defer to the ALJ’s well-founded RFC assessment.
B. The ALJ Adequately Developed the Record
    Summers next argues that the ALJ failed to adequately de-
velop the record by neglecting to inquire further into her tes-
timony that she had “bad days.” According to Summers, fur-
ther questioning may have revealed that her bad days were
so severe or frequent as to preclude full-time work.
   This argument is frivolous. It was Summers’s burden, not
the ALJ’s, to prove that she was disabled. See Meredith v.
6                                                     No. 16-3849

Bowen, 833 F.2d 650, 655 (7th Cir. 1987); 20 C.F.R. §
404.1512(a)(1). The ALJ extensively questioned Summers at
the hearing and gave her every opportunity to meet that bur-
den by elaborating on the nature, frequency, and intensity of
her symptoms and related functional limitations. Moreover,
because Summers was represented by counsel at the hearing,
she is presumed to have made her best case before the ALJ.
Skinner v. Astrue, 478 F.3d 836, 842 (7th Cir. 2007); cf. Nelson v.
Apfel, 131 F.3d 1228, 1235 (7th Cir. 1997) (“[W]hen the claimant
is unrepresented by counsel, the ALJ has a duty to ‘scrupulously
and conscientiously probe into, inquire of, and explore for all
relevant facts.’”) (emphasis added). In short, the record in-
cludes ample evidence supporting the ALJ’s decision, and
Summers has not identified any missing evidence that ren-
ders the record incomplete. Summers’s “[m]ere conjecture or
speculation that additional evidence might have been ob-
tained in the case is insufficient to warrant a remand.” See
Binion v. Shalala, 13 F.3d 243, 246 (7th Cir. 1994).
C. The ALJ Properly Considered Summers’s Obesity
    Summers also argues that the ALJ failed to adequately
consider her obesity. We see no basis for this argument. The
ALJ identified Summers’s obesity as a severe impairment and
thoroughly discussed its functionally limiting effects
throughout the decision. The ALJ noted that Summers was
5’2’’ and weighed at least 270 pounds since her alleged onset
date, that her BMI was between 49 and 54, and that she was
advised by her physicians to exercise and eat a healthy diet to
lose weight. The ALJ also explicitly stated that the various
postural and exertional limitations of the RFC “account for
periods of shortness of breath, and [] recognize the mobility
No. 16-3849                                                               7

challenges that likely arise from obesity.” The ALJ even disa-
greed with the state-agency consultative physician’s opinion
that Summers could perform work at the medium exertional
level, explaining that the “extreme” “level of [Summers’s]
obesity alone would likely result in decreased stamina that
would make work at [the medium] level of exertion a chal-
lenge.” Finally, the ALJ noted that Summers weighed over 280
pounds well before her alleged onset date but was still able to
work during that time despite her obesity. The ALJ ade-
quately considered the limiting effect of Summers’s obesity in
combination with her other impairments, and reasonably
concluded that Summers was capable of a reduced range of
light work. See SSR 02-1p.
D. The ALJ Properly Found That Summers Was Not Tem-
   porarily Disabled
   Summers argues that the ALJ erred by failing to find that
she was at least temporarily disabled from February 24, 2012,
to May 21, 2013. 3 Summers suggests that the ALJ failed to con-
sider her heart problems during that time.
   This argument is without merit. The ALJ meticulously dis-
cussed the evidence regarding Summers’s heart problems
(and other health issues) from February 2012 up through the
date of the ALJ’s decision. For example, the ALJ noted that,
though Summers was diagnosed with atrial fibrillation in
February 2012, she had no heart attacks or coronary artery
disease, her cardiac exams showed mostly benign results, and
her condition was controlled when she took her medications

3 A claimant may receive an award of temporary benefits if she is disabled

for 12 months or longer, even if she later recovers sufficient health to re-
turn to work. See generally 20 C.F.R. § 404.1594.
8                                                   No. 16-3849

as prescribed. For these reasons and the reasons discussed in
the district court’s opinion, substantial evidence supports the
ALJ’s decision that Summers was not disabled at any time af-
ter she was fired from her job in February 2012.
E. Substantial Evidence Supports the ALJ’s Credibility
   Finding
    Summers next takes issue with the ALJ’s partially adverse
credibility finding. She argues that the ALJ should have found
her credible in light of her “consistent and arduous work his-
tory.”
   We give the ALJ’s credibility finding “special deference”
and will overturn it only if it is “patently wrong.” Eichstadt v.
Astrue, 534 F.3d 663, 667–68 (7th Cir. 2008). As the ALJ noted,
Summers made a number of inconsistent statements concern-
ing such questions as (1) when she stopped smoking; (2) when
she stopped drinking alcohol and how much she used to
drink; (3) whether she ever used marijuana; (4) whether (and
why) she was fired from her most recent job; and (5) whether
she returned to work after her alleged onset date. The ALJ
added that Summers’s allegations of disabling limitations
were also frequently inconsistent with the objective medical
evidence. To name just one example among many, the ALJ
noted that Summers’s allegations of dizziness, headaches, and
blackouts conflicted with medical records showing that she
consistently denied those symptoms. The ALJ properly took
these inconsistencies into consideration when concluding that
Summers’s subjective complaints of disabling limitations
were “not entirely credible.”
    The ALJ did not commit reversible error by failing to ex-
plicitly discuss Summers’s work history when evaluating her
No. 16-3849                                                         9

credibility. See Stark v. Colvin, 813 F.3d 684, 689 (7th Cir. 2016)
(“An ALJ is not statutorily required to consider a claimant’s
work history[.]”). Although a consistent work history weighs
in favor of a positive credibility finding, it is still just “one fac-
tor among many, and it is not dispositive.” Loveless v. Colvin,
810 F.3d 502, 508 (7th Cir. 2016). See also Pepper v. Colvin, 712
F.3d 351, 362 (7th Cir. 2013) (“[A]n ALJ’s adequate discussion
of the issues need not contain a complete written evaluation
of every piece of evidence.”) (internal marks omitted).
                                 III.
   For the foregoing reasons, the judgment of the district
court is AFFIRMED.